Title: Franklin’s Description of His Ailments, 17 October 1777
From: Franklin, Benjamin
To: 


Oct. 17. 1777
A.B. aged near 72 Years, had been subject to slight Fits of the Gout at long Intervals; was accustomed to what is called good Living, used but little Exercise, being from the Nature of his Employment, as well as from Love of Books, much in his Chamber writing or reading.
About 3 Years since he found a small Spot on his Head cover’d with a dry Scurff, which when rubb’d off from time to time, left always a Moisture on the Part that form’d another Scurf. This continuing some Months, and seeming to extend itself, alarm’d him, and he consulted Sir J.P. who prescrib’d a Water to wet the Part, and some Pills, which Prescription was follow’d, and the Disorder by slow Degrees quitted that Spot, but after some time show’d itself in other Parts of the Head.
The greatest Part of the Year 1775 he was almost every day 10 or 12 Hours of the Day employ’d in Business of Consultation with many other Persons sitting in a close Room, and had no Leisure for Exercise. During this time the Disorder spread, and affected his Head in a Number of small Spots under the Hair, the Scurf tho’ taken off from time to time by the Comb, returning continually. During the same time three of those Persons so closely employ’d, (the whole Number being about 60) died of Apoplexies.
Towards the End of Winter 1776, he set out on a Journey of 500 Miles, of which great Part was perform’d in a small open Boat, where he was kept sitting without Exercise for many Days. During this Journey which continu’d from the Middle of March to the Beginning of June, he was afflicted with a Succession of Boils, sometimes two or three together, each when heal’d leaving round about it Spots of the same Scurff, which obstinately continu’d, being renew’d after every Removal. At this time his Legs swell’d in the Small, and Impressions made by the Finger would continue long. This Swelling went away on his Return home, but the Boils continu’d to harass him.

In November 1776 he made a long Sea Voyage, in which the Disorder sensibly increas’d, and the Boils became more frequent. Part of each Arm, and of each side, the Small of his Back, and Parts of his Thighs and Legs, became cover’d with the Scurff, which became very troublesome, itching sometimes extreamly, and when rubb’d or scratch’d off, would spot his Linen with Blood.
He consulted a Physician, who prescribed Belloste’s Pills, and an Infusion of a Root called Patience, or the Rhubarb of the Parisians. This Prescription was followed some time, till the Mouth began to have an unusual Quantity of Water in it, and the Teeth to be a little loosened. The Disorder was not diminished, but appeared not to increase.
He has for sometime omitted taking those Pills, but uses the warm Bath twice a Week, staying in the Water each time near two Hours, which are employ’d in rubbing off the Scurff when softned by the Water, and so clearing the Skin. The Disorder has now visibly diminish’d; for in many Places after the Scurff has been thus repeatedly rubb’d off, it does not return in such Substance, and at length ceases to return, leaving the Skin soft and natural. But the Amendment is slow; and it is apprehended, that on a Discontinuance of the Bathing, it may return and increase as before.
The Scurf appears to be compos’d of extreamly thin Scales one upon another, which are white, and when rubb’d off dry, are light as Bran. When the Skin is clear’d in the Bath, it looks red, and seems a little elevated above the sound Skin that is around the Place; but it is not sore: And in a few Hours after, it becomes dry, and feels stiffned as it were with the first thin Coat of the new Scurff.
The Substance of this Scurff when dry is close and strong, and takes a long time before it is softned even in warm Water. The fine Lamina seem to be formed one under another, and not to make an united thick Substance by adhering together. In rubbing them off they separate, like Talc, each having a Polish that shines.
His Head is now almost clear of the Disorder, as are also his Legs and Thighs, and it seems diminish’d on his Arms. But it holds its ground on the Small of his Back and his Side.
There were in the Heighth of it some small Spots on his Hands and Face, but they have quite disappear’d.
His Health is otherwise good. He feels on Comparison no Diminution of his Strength, but is as capable of bearing Labour as he was at 50. His Legs particularly seem stronger since the Swelling left them, and he can walk much without Weariness. His Digestion is good.
He wishes to be inform’d Whether this troublesome Disease may not be of Service to him in other Respects?
Whether it be safe to cure it?
If so, what are the Medicines to be used?
And what ought to be his Regimen?
 
Endorsed: Dr Franklin’s case written by him, and consulting me upon it.
